      Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 1 of 18 PageID #:905




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    MONIKA B.,

                 Plaintiff,
                                                          No. 20 CV 638
           v.
                                                          Judge Manish S. Shah
    ANDREW SAUL,

                 Defendant.

                              MEMORANDUM OPINION AND ORDER

        Monika B. 1 contests the Social Security Commissioner’s decision denying her

Social Security Disability Insurance. For reasons explained below, I reverse the

Commissioner’s decision and remand the matter back to the agency for proceedings

consistent with this decision.

I.      Legal Standard

        Judicial review of social security decisions is limited to determining whether

the administrative law judge’s factual findings are supported by substantial evidence

in the administrative record. Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019). 2

Substantial evidence is a low threshold and means “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Id. Even when




1I refer to the plaintiff by her first name and the first initial of her last name to comply with
Internal Operating Procedure 22.
2 Only a “final decision” made by the Social Security Commissioner is subject to judicial
review. 42 U.S.C. § 405(g). A ruling by the Appeals Council, as is the case here, is considered
a final decision. 20 C.F.R. § 416.1481; see also 42 U.S.C. § 405(a) (the Commissioner has broad
authority to create rules and regulations to enact social security laws).
      Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 2 of 18 PageID #:906




reasonable minds could reach different conclusions, I cannot reweigh the evidence or

substitute my judgment for the ALJ’s. Zoch v. Saul, 2020 WL 6883424, at *3 (7th Cir.

2020). I only analyze whether the ALJ built an “accurate and logical bridge” between

the evidence and the conclusion, Peeters v. Saul, 975 F.3d 639, 641 (7th Cir. 2020),

and whether the judge’s analysis had enough detail and clarity to permit meaningful

review. Scrogham v. Colvin, 765 F.3d 685, 695 (7th Cir. 2014). An ALJ’s credibility

findings are given special deference and will only be overturned if “patently wrong.”

Apke v. Saul, 817 Fed.Appx. 252, 257 (7th Cir. 2020) (citing Summers v. Berryhill,

864 F.3d 523, 528 (7th Cir. 2017)). I can affirm, modify, or reverse the Commissioner’s

decision, with or without remanding the case for a rehearing. 42 U.S.C. § 405(g). If

the decision “lacks evidentiary support or is so poorly articulated as to prevent

meaningful review,” the case will be remanded. Steele v. Barnhart, 290 F.3d 936, 940

(7th Cir. 2002). 3

II.      Facts

         Monika B. was diagnosed with relapsing-remitting multiple sclerosis and

depression related to her diagnosis in 2012. [8-2] at 4. 4 She applied for social security

disability benefits. [8-2] at 29. 5 The state-ordered physical examination found she had



3 The government filed its brief as a response to a motion for summary judgment. But the
standard for summary judgment motions and social security appeals are different. “Social
Security appeals are exempt from the typical summary-judgment procedures,” and
“[w]hether substantial evidence supports an ALJ’s finding is a question of law that does not
entail factfinding.” Davenport v. Berryhill, 721 Fed.Appx. 524, 527 (7th Cir. 2018) (citing
Milton v. Harris, 616 F.2d 968, 975 (7th Cir. 1980)).
4Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are from the CM/ECF header placed at the top of documents.
5   Relapsing-remitting multiple sclerosis is defined as a form of “MS in which patients have
                                               2
    Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 3 of 18 PageID #:907




no significant physical limitations and noted mild difficulty with finger manipulation

in her right hand. [8-4] at 54–56. 6 The state medical consultant concluded that she

could lift or carry 20 pounds occasionally and 10 pounds frequently, stand or walk for

about 6 hours, sit for about 6 hours, and that both hands were limited in handling

and fingering. [8-2] at 6–7. 7 The state psychological examination found no significant

memory limitations. [8-4] at 50–52. 8 The state psychological consultant noted the

plaintiff faced moderate difficulties in maintaining concentration, persistence, and

pace and limited her to unskilled work. [8-2] at 4–5, 9–10. The Social Security

Administration denied the plaintiff’s claim, and she submitted a request for

reconsideration. [8-2] at 31, 35. As part of the reconsideration process, the plaintiff



relapses of MS and periods of stability in between relapses. Relapses are episodes of new or
worsening symptoms not caused by fever or infection and that last more than 48 hours.”
Relapsing      Remitting      MS     (RRMS):      Multiple     Sclerosis,    available   at:
https://my.clevelandclinic.org/health/diseases/14905-ms-relapsing-remitting-multiple-
sclerosis-rrms#:~:text=Relapsing-remitting (last visited Dec. 22, 2020). Although symptoms
of RRMS vary, the following symptoms have been identified as frequent early signs: episodes
of visual loss, tingling or numbness, double vision, fatigue, urinary urgency, balance
problems, and weakness. Id.
6 The Illinois Department of Human Services works with the Social Security Administration
in determining eligibility for social security disability benefits. See Bjornson v. Astrue, 671
F.3d 640, 642 (7th Cir. 2012); Illinois Department of Human Services, “Disability
Determination Services,” www.dhs.state.il.us/page.aspx? item=80259 (last visited Dec. 22,
2020). If the medical record is deficient, the SSA, state agency, or ALJ must supplement the
record, which, here, included the IDHS ordering additional mental and physical
examinations to help determine whether the plaintiff was disabled. See Nelms v. Astrue, 553
F.3d 1093, 1098 (7th Cir. 2009); 20 C.F.R. §§ 416.912(b)(2), 416.917–416.919.
7“Handling” refers to “seizing, holding, grasping, turning or otherwise working primarily
with the whole hand or hands” and “fingering” involves “picking, pinching, or otherwise
working primarily with the fingers.” SSR 85-15, 1985 WL 56857 (Jan. 1, 1985).
8 The SSA evaluates four areas of mental functioning: 1) understand, remember, apply
information; 2) interact with others; 3) concentrate, persist, or maintain pace; and 4) adapt
or manage oneself, and uses a five-point scale to rank the degree of limitation: 1) none; 2)
mild; 3) moderate; 4) marked; or 5) extreme. 20 C.F.R. § 404.1520a.

                                              3
    Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 4 of 18 PageID #:908




underwent a second physical examination. [8-4] at 73–76. The doctor found no

significant physical limitations and noted weaker grip strength in the plaintiff’s left

hand. [8-4] at 75. The second medical consultant reduced the plaintiff’s ability to

stand or walk to 2 hours because she had some gait difficulty, and also indicated that

the plaintiff could sit about 6 hours, lift or carry 20 pounds occasionally and 10 pounds

frequently, and had limited handling in the left hand. [8-2] at 22–23. During the

second state-ordered psychological examination, the psychologist described the

plaintiff’s memory as adequate and intact. [8-4] at 68–70. The second psychological

consultant also concluded the plaintiff faced moderate limitations in concentration,

persistence, or pace and limited her to unskilled work. [8-2] at 19–21, 24–26. The SSA

denied the application upon reconsideration, concluding that the plaintiff experienced

some restrictions in her ability to function because of her diagnosis but could still

perform sedentary unskilled work. [8-2] at 41. The plaintiff appealed the denial to an

administrative law judge. [8-2] at 42. A physician testified at the hearing before the

ALJ and said that the plaintiff had a minor limp, was limited to sedentary work, had

the ability to stand or walk for about 2 hours and sit for about 6 hours, and could use

both hands frequently for manipulative activities. [8-1] at 90. 9 The ALJ denied the

plaintiff’s appeal, [8-1] at 20, and the Social Security Appeals Council denied her

request for review. [8-1] at 7. The plaintiff filed a federal lawsuit appealing the

Appeals Council’s decision, and the District Court granted an agreed order to reverse



9 “Frequent” means occurring from one-third to two-thirds of the time, compared to
“occasionally” (which means very little up to one-third of the time) or all the time. SSR 83-
10, 1983 WL 31251 (Jan. 1, 1983).

                                             4
     Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 5 of 18 PageID #:909




and remand the decision. [8-5] at 98. The Appeals Council vacated the final decision

and remanded the case with specific instructions for the ALJ to correct deficiencies

in the vocational expert’s testimony. [8-6] at 4; [8-5] at 20.

       On remand, a different ALJ reviewed the plaintiff’s application for benefits

under the five-step test the SSA uses to determine disability. [8-5] at 17, 21. The five-

step inquiry asks: 1) whether the claimant is currently employed; 2) whether the

claimant has a severe impairment; 3) whether the claimant’s impairment is one that

the Commissioner considers conclusively disabling; 4) if the claimant does not have a

conclusively disabling impairment, whether she can perform her past relevant work;

and 5) whether the claimant is capable of performing any work in the national

economy. 20 C.F.R. § 404.1520. 10 At the first step, the ALJ concluded that the plaintiff

had not engaged in substantial gainful activity during the relevant time period. [8-5]

at 22. 11 At the second step, he found that the plaintiff’s impairments—multiple

sclerosis and mood disorder—were severe and significantly limited her ability to

perform basic work activities. [8-5] at 22–23. At the third step, he concluded that the

plaintiff’s impairments did not meet or medically equal impairments that the SSA

considers conclusively disabling because her multiple sclerosis was not an extreme




10If the agency cannot determine disability at a step, it goes on to the next step. 20 C.F.R.
§ 404.1520(4). The claimant has the burden of proving disability at steps one through four;
the burden of proof shifts to the Commissioner at step five. Schmidt v. Astrue, 496 F.3d 833,
841 (7th Cir. 2007).
11Based on her work record, the plaintiff’s period of disability coverage was from the onset
date of her diagnosis in July 2012 through September 2015, the last month she qualified for
insurance. [8-1] at 23; see 20 C.F.R. § 404.131.

                                             5
     Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 6 of 18 PageID #:910




limitation or a combination of one marked limitation in physical functioning and one

marked limitation in mental functioning. [8-5] at 23.

       When assessing the plaintiff’s mental functioning under step three, the ALJ

concluded that the plaintiff’s ability to understand, remember, and apply information

was “fair.” [8-5] at 23. 12 The ALJ did not find the plaintiff’s testimony, see e.g. [8-5] at

52, that her memory had significantly deteriorated credible, [8-5] at 23, because her

treatment records from 2018 and 2017 did not contain notes about memory loss,

although memory problems were noted in records from 2016 and 2015. Compare [8-

7] at 50–100, and [8-8] at 1–82, with [8-7] at 4–6. And the two psychological exams

found no significant memory limitations. [8-5] at 23. With regards to concentration,

persistence, or maintaining pace, the ALJ determined the plaintiff’s limitations were

“mild.” [8-5] at 24. He discredited the plaintiff’s self-report that she had difficulty

focusing based on the results of the two psychological exams and the conclusions

made by the two psychological consultants. [8-5] at 24. For the last two areas of

mental functioning—interacting with others and adapting or managing oneself—the

ALJ determined that the plaintiff had no limitations. [8-5] at 23–24.

       Because the plaintiff’s impairments were severe under step two (because they

had more than a minimal effect on her ability to do basic work) but were not

conclusively disabling disorders under step three, the ALJ proceeded to determine




12The areas of mental functioning the ALJ evaluated were different from the mental
functioning categories the first ALJ reviewed, compare [8-1] at 26, with [8-5] at 23–24,
because the SSA revised the criteria while the plaintiff’s case was pending. See Revised
Medical Criteria for Evaluating Mental Disorders, 81 Fed. Reg. 66138-01 (Sept. 26, 2016).

                                             6
      Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 7 of 18 PageID #:911




her “residual functional capacity” in order to complete steps four and five. 20 C.F.R.

§ 416.920(a)(4). A claimant’s RFC represents the most physical and mental activity

the claimant can do in a work setting—8 hours a day, 5 days a week—despite her

medical impairments. SSR 96-8p, 1996 WL 374184 (Jul. 2, 1996). This is a broad

assessment that considers: 1) all the relevant evidence, medical and non-medical; 2)

all the claimant’s limitations, including non-severe ones; and 3) the claimant’s

physical limitations and nonphysical limitations. Id. The ALJ considered the

plaintiff’s subjective symptoms—including her use of an unprescribed cane, difficulty

walking and lifting, losing balance, falling down 2 to 3 times a week, weakness in her

arms and legs, muscle spasms, vertigo, memory problems, significant fatigue, periods

of ups but mostly downs, minimal driving abilities, deteriorating vision, and

depression—and found their alleged severity inconsistent with the objective medical

record. [8-5] at 24–31.

          Although the plaintiff initially experienced slurred speech and some shaking,

her treating neurologist reported that her relapsing-remitting MS stabilized after her

diagnosis. [8-3] at 100; [8-4] at 18–22, 44. 13 The ALJ concluded the severity of

plaintiff’s subjective symptoms—such as excessive shakiness; weakness, numbness,

and pain in her arms, legs, and hands; leg spasms; driving limitations; inability to

use a keyboard; dropping objects occasionally; poor memory and balance; and

urination issues—was at odds with her treating neurologist’s notes indicating

stability and the state-ordered medical examination results, which found no


13   The neurologist also noted carpal tunnel in both hands. [8-4] at 22.

                                                 7
   Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 8 of 18 PageID #:912




significant physical limitations. [8-5] at 27, 29. Another MRI indicated no new

symptoms. [8-5] at 29; [8-4] at 82. The plaintiff saw her treating neurologist again

about a year after her last appointment. [8-4] at 89. No flare ups were noted, and the

doctor described her MS as stable. [8-4] at 89. The plaintiff did report mild dizziness

and muscle spasms about a month later, but her MS remained stable. [8-4] at 90.

About a year later, the plaintiff’s primary care doctor noted minor leg pain, which

was treated with Tylenol. [8-4] at 97; [8-5] at 2. More recent notes from the treating

neurologist stated that the plaintiff experienced stiffness in her legs and had a mild

spastic gait, but that her MS was generally stable. [8-8] at 19–20. The plaintiff also

saw a physician’s assistant with more frequency, who described the plaintiff as

having a normal sensation, strength, and gait multiple times. [8-7] at 50; [8-8] at 4–

5, 28, 39.

       Consequently, the ALJ gave little weight to a note from the treating

neurologist, [8-5] at 30, which was submitted after the plaintiff’s first hearing, [8-1]

at 4. The note briefly stated that the plaintiff was unable to work, had physical

limitations related to weakness, pain, and fatigue, and had cognitive issues. [8-5] at

3. The ALJ explained that he disregarded the opinion because the neurologist hadn’t

seen the plaintiff in over a year when the letter was written, the letter provided little

explanation or analysis, and the opinion was not consistent with the objective medical

record indicating generally stable, normal functioning. [8-5] at 30. The ALJ also gave

little weight to an RFC note from the physician’s assistant, [8-8] at 92–94, which said

that the plaintiff had extreme limitations (such as handling and fingering limited to



                                           8
     Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 9 of 18 PageID #:913




20 percent; being absent 5 days or more per month from work; and being off task 20

percent) since the PA did not explain these conclusions, and the conclusions were

inconsistent with the PA’s own treatment notes describing normal functioning. [8-5]

at 31.

         Instead, the ALJ gave greater weight to the opinions of the second medical

consultant and the physician who testified at the plaintiff’s first hearing, because

they were familiar with the record and Social Security regulations, and their opinions

were consistent with objective medical evidence. [8-5] at 30. The ALJ also stated that

the plaintiff’s subjective claims about fatigue, weakness, and poor balance were

accommodated by limiting her to sedentary work with postural and environmental

limitations and noted that the plaintiff made no reference to any effect on the use of

her hands during her testimony. [8-5] at 26. 14

         As for the plaintiff’s depression, the ALJ noted that medical records indicated

medication helped stabilize the plaintiff’s mood, even though the plaintiff’s daughter

recently reported that the plaintiff experienced temper tantrums. [8-4] at 16–17, 50–

52, 100; [8-8] at 1, 19; [8-5] at 27–29. The ALJ also factored in the mental functioning

analysis he conducted at step three, [8-5] at 24, and gave significant weight to the

two state-ordered psychological consultants, who had concluded that the plaintiff

faced some mental limitations and could perform unskilled work based on her mental

functioning. [8-2] at 10, 26; [8-5] at 31.



14 The neurologist prescribed the plaintiff medications for MS, urination, depression, and
muscle spasms. [8-5] at 25–26. The plaintiff stated the muscle spasm medication made her
tired, and Vitamin B12 helped her stay awake. Id.

                                             9
     Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 10 of 18 PageID #:914




        Based on his analysis, the ALJ concluded that the plaintiff had the following

RFC: she could perform sedentary work; could lift or carry 20 pounds occasionally

and 10 pounds frequently; required a cane to ambulate; could not climb ladders, ropes

or scaffolds; could occasionally climb stairs or ramps; could occasionally balance,

stoop, kneel, crouch, crawl; had to avoid concentrated exposure to certain hazards;

was limited to frequent handling and fingering with her non-dominant left hand; and

could perform simple, routine, repetitive tasks. [8-5] at 24. Based on this RFC, the

ALJ concluded that the plaintiff was unable to perform any past relevant work at

step four. [8-5] at 31.

        To complete step five, the ALJ asked a vocational expert hypothetical questions

to determine whether the plaintiff could perform work in the national economy

despite her limitations. [8-5] at 75–85. The vocational expert reviewed materials

about the plaintiff’s age, education, and work history and listened to the plaintiff’s

testimony. [8-5] at 76. The ALJ first presented the vocational expert with a

hypothetical about a younger individual with a high school education, the plaintiff’s

work history, the ability to lift or carry 20 pounds occasionally and 10 pounds

frequently, the ability to stand or walk for about 6 hours and sit about 6 hours, and

a left hand limited to frequent handling and fingering. [8-5] at 79. 15 The second

hypothetical added the restriction of unskilled work. [8-5] at 80. The third

hypothetical reduced standing or walking to 2 hours and added: no climbing ladders,




15 “Younger individual” denotes claimants under 50. See 20 C.F.R. 404, Subpt. P, App. 2,
§ 201.00h.

                                          10
  Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 11 of 18 PageID #:915




ropes, or scaffolds; occasional climbing of stairs or ramps; occasional balancing,

stooping, kneeling, crouching, and crawling; and avoiding concentrated exposure to

certain hazards. [8-5] at 81. The vocational expert identified four jobs in the national

economy that someone with these restrictions could perform: addressing clerk;

document preparer; call-out operator; and charge account clerk. [8-5] at 82. In the

fourth question, the ALJ added that the hypothetical individual was limited to

simple, routine, repetitive tasks, a restriction that the vocational expert said would

not impact the number of available jobs. [8-5] at 82. In the fifth hypothetical, the ALJ

added that the hypothetical individual required a cane to ambulate, which the

vocational expert said would reduce the availability of the document preparer role by

50 percent. [8-5] at 83. In the final hypothetical, the ALJ added that the individual

would be off task more than 20 percent of the workday, which the expert said would

eliminate any competitive employment opportunities for such an individual. [8-5] at

83–84.

      Based on the plaintiff’s RFC and the vocational expert’s testimony, the ALJ

concluded that there were jobs the plaintiff could perform in the national economy,

like an addressing clerk, document preparer, call-out operator, and charge

accountant clerk, despite her physical and mental limitations. [8-5] at 32–33.

Consequently, the ALJ ruled she was not disabled. [8-5] at 33. The Social Security

Appeals Council denied review. [8-1] at 7. The plaintiff filed her second federal

lawsuit seeking judicial review. [1].




                                          11
     Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 12 of 18 PageID #:916




III.    Analysis

        An ALJ’s hypotheticals to the vocational expert and RFC assessment must

incorporate all of the claimant’s limitations supported by the medical record. Yurt v.

Colvin, 758 F.3d 850, 857 (7th Cir. 2014). 16 Deficiencies in concentration, persistence,

or pace must be explicitly addressed in the hypotheticals unless 1) the vocational

expert was independently familiar with the claimant’s medical file; 2) the

hypothetical factored in the underlying mental conditions; or 3) the hypothetical used

the equivalent but different terminology. Lanigan v. Berryhill, 865 F.3d 558, 565 (7th

Cir. 2017). Here, the ALJ did not explicitly address the plaintiff’s limitations in

concentration, persistence, or pace. [8-5] at 24, 79–84. And none of the exceptions

apply. The vocational expert only reviewed materials related to the plaintiff’s age,

education, and work history, not her entire medical file. [8-5] at 76. The plaintiff’s

testimony, which the vocational expert heard, did not cover the plaintiff’s abilities to

concentrate, persist, or maintain pace. [8-5] at 48–75. 17 Nor did the hypotheticals

adequately factor in the plaintiff’s underlying mental conditions or use different but

equivalent terminology. The ALJ limited the plaintiff to “simple, routine, repetitive”

tasks and “unskilled” work. [8-5] at 24, 80, 82. However, terms like “simple, routine,

repetitive” are not synonymous with moderate limitations in concentration,



16 Recall, step five of the disability inquiry requires considering all of the claimant’s
limitations in order to determine whether she can work in the national economy despite her
limitations. SSR 96-8p, 1996 WL 374184 (Jul. 2, 1996).
17 Moreover, when an ALJ poses a series of increasingly restrictive hypotheticals to the
vocational expert (as was the case here) the court must infer that the expert’s attention was
focused on the hypotheticals and not the record. O’Connor-Spinner v. Astrue, 627 F.3d 614,
619 (7th Cir. 2010).

                                             12
  Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 13 of 18 PageID #:917




persistence, and pace. O’Connor-Spinner v. Astrue, 627 F.3d 614, 620 (7th Cir. 2010).

The former refers to how quickly work can be learned and the level of complexity,

while the latter concern a claimant’s mental capacity to complete work over a

sustained period of time. Id.; see also 20 C.F.R. §§ 404.1568, 404.1520. Similarly, the

term “unskilled” work “does not provide any information about [the claimant’s]

mental condition or abilities.” Craft v. Astrue, 539 F.3d 668, 677 (7th Cir. 2008) (“the

skill level of a position is not necessarily related to the difficulty an individual will

have in meeting the demands of the job”) (quoting SSR 85-15). Nor did the ALJ use

any other words to incorporate the plaintiff’s mental deficiencies. See e.g. Johansen

v. Barnhart, 314 F.3d 283, 288–89 (7th Cir. 2002) (the words “repetitive” and “low-

stress” combined accommodated the plaintiff’s mental restrictions). To build an

accurate and logical bridge between the evidence of mental impairments and his

conclusion about the plaintiff’s ability to work in the national economy, the ALJ’s

hypotheticals should have addressed the plaintiff’s limitations in her ability to

maintain attention and concentrate for extended periods of time and to carry out

detailed instructions, [8-2] at 25, in order to determine whether those limitations

affected her job opportunities.

      The ALJ gave equal weight to the opinions of the second medical consultant

and the doctor who testified at the plaintiff’s first hearing, [8-5] at 30, but their

opinions differed on whether the plaintiff had limitations in one or both hands. [8-1]

at 90; [8-2] at 23. The ALJ followed the second medical consultant’s opinion, [8-2] at

23, limiting the use of the plaintiff’s left hand in the hypotheticals and RFC



                                           13
     Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 14 of 18 PageID #:918




assessment, [8-5] at 24, without explaining why he disregarded the opinion of the

doctor who testified that both of her hands were limited. [8-1] at 90. Consequently,

the ALJ’s RFC finding is not supported by substantial evidence. See Prochaska v.

Barnhart, 454 F.3d 731, 736 (7th Cir. 2006) (a relevant, unresolved potential

inconsistency in the evidence should be resolved by the ALJ or corrected by the

Appeals Council). The ALJ must explain how the medical record substantially

supports his finding that the plaintiff only faced limitations in her left hand during

the period of disability. See [8-4] at 22, 56, 75; [8-2] at 7, 23; [8-1] at 90.

        A treating source’s opinion should receive controlling weight if it is well

supported by medically acceptable clinical techniques and not inconsistent with other

substantial evidence in the record. 20 C.F.R. § 404.1527(c)(2). 18 However, an ALJ may

assign less weight to a treating source’s opinion based on the length, frequency,

nature, and extent of the treatment relationship with the claimant. Id. As long as the

ALJ minimally articulates his reasons for discrediting a treating source’s opinion,

Skarbek v. Barnhart, 390 F.3d 500, 503 (7th Cir. 2004), courts will uphold “all but the

most patently erroneous reasons for discounting a treating physician’s assessment.”

Stepp v. Colvin, 795 F.3d 711, 718 (7th Cir. 2015). Here, the ALJ rejected the

plaintiff’s treating neurologist’s short note because the neurologist hadn’t treated the

plaintiff in over a year when he wrote it, reducing the value of the opinion. [8-5] at

30; see Clifford v. Apfel, 227 F.3d 863, 870 (7th Cir. 2000) (the reason for trusting a




18The plaintiff’s claim was filed before March 27, 2017; the new social security regulations
for evaluating medical opinions and findings do not apply. See 20 C.F.R. § 404.1520c.

                                             14
     Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 15 of 18 PageID #:919




treating physician’s opinion is because of their greater familiarity with the claimant’s

conditions and circumstances). The neurologist’s note also lacked any detail or

explanation about the severity of her limitations, and his conclusion that the plaintiff

was “unable to work” was inconsistent with his notes that her MS was stable. [8-5]

at 3, 30; see Clifford, 227 F.3d at 871 (“internal inconsistencies may provide good

cause to deny controlling weight to a treating physician’s opinion”). 19 The ALJ ignored

most of the PA’s RFC statement for similar reasons: the PA did not explain the

conclusions or their applicability to the relevant time period, and the conclusions were

inconsistent with the PA’s notes that the plaintiff’s neurological exam results were

normal. [8-5] at 31. 20 The ALJ articulated adequate reasons for discounting the two

treating source opinions. I do not overturn these credibility determinations. 21

        When evaluating a claimant’s subjective symptoms, the ALJ must consider a

range of factors, including objective medical evidence, daily activities, the

characteristics of the symptoms, aggravating factors, medication, and treatment.




19Furthermore, the final determination of whether a claimant is able to work is the
Commissioner’s decision, not a physician’s. See 20 C.F.R. § 404.1527(d) (“A statement by a
medical source that you are ‘disabled’ or ‘unable to work’ does not mean that [the
Commissioner] will determine that you are disabled.”).
20Evidence post-dating the last day insured can be considered if it is relevant to the correct
time period. Eichstadt v. Astrue, 534 F.3d 663, 667 (7th Cir. 2008).
21The plaintiff argues that the ALJ should not have given significant weight to the opinions
of the two state psychological consultants, who concluded the plaintiff faced moderate
limitations in concentration, persistence, and pace. [8-2] at 4–5, 8–11, 26; [8-5] at 31. But the
plaintiff fails to show that these opinions were not supported by substantial evidence in the
administrative record, since it was appropriate for the ALJ to assign little weight to the
treating neurologist’s note and the PA’s RFC statement. Additionally, the plaintiff confuses
the first ALJ (she) and the second ALJ (he) in her brief. See e.g. [14] at 14. I only review the
second ALJ’s decision.

                                               15
     Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 16 of 18 PageID #:920




Clifford, 227 F.3d at 871–72; SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017). 22 While

the ALJ is in the best position to determine a witness’s truthfulness and

forthrightness, Skarbek, 390 F.3d at 504–05, the ALJ must still provide specific

reasons, supported by the record, for discrediting a claimant’s subjective symptoms.

Minnick v. Colvin, 775 F.3d 929, 937 (7th Cir. 2015). The court should be able to trace

the path of the ALJ’s reasoning. Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002).

Failure to provide an adequate explanation is grounds for reversal. Minnick, 775 F.3d

at 937.

        The ALJ said he discredited the plaintiff’s testimony about weakness and poor

balance because her physical examinations, by both her treating physicians and the

state physicians, showed generally normal physical functioning. [8-5] at 26–28. He

also explained that he discredited the alleged severity of the plaintiff’s memory

problems because the state psychological consultants found no significant memory

limitations, were trained in evaluating social security disability claims, provided

detailed explanations, and reached conclusions that were supported by the evidence.

[8-5] at 31. 23 The administrative record supports the ALJ’s explanations: the physical



22A claimant’s own subjective statements about symptoms and pain will not, standing alone,
establish disability. 20 C.F.R. § 404.1529.
23The absence of memory problems in 2017 and 2018 would not disprove that the plaintiff
suffered memory problems during the period of disability, as one sentence in the ALJ’s
decision suggests. [8-5] at 26. However, the ALJ ultimately based his decision about the
plaintiff’s memory on the opinions of the state psychological consultants, not the discrepancy
between the treating sources’ 2018/2017 and 2016/2015 notes [8-5] at 31. Furthermore, while
the plaintiff’s treating neurologist’s notes indicate memory problems in 2015 and 2016, they
do not describe the extent of the problem. [8-7] at 4–6. (The plaintiff suggests that the
government draws a false equivalency between the PA’s notes and the neurologist’s notes
when evaluating the plaintiff’s memory problems, [14] at 12, but that undercuts the plaintiff’s
                                              16
   Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 17 of 18 PageID #:921




and psychological examinations the plaintiff underwent found no significant physical

or memory problems. [8-4] at 50–52, 54–56, 68–70, 73–76, 89–90; [8-2] at 4–7, 9–10,

19–26; [8-8] at 19–20. The ALJ adequately explained his reasons for discrediting

some of the plaintiff’s testimony about her subjective symptoms.

       The ALJ did not, however, provide specific reasons for why he discredited the

plaintiff’s claims about fatigue. [8-5] at 26. The medical records suggest that the

plaintiff suffered from fatigue but do not describe the severity of her symptom. See

[8-4] at 18, 50, 74. The plaintiff may have been physically active, [8-4] at 97, but the

medical record is silent as to what that objectively meant in the context of competitive

work. The ALJ made no specific determinations about the plaintiff’s fatigue, like, for

example, how frequently she napped. See Milliken v. Astrue, 397 Fed.Appx. 218, 223,

2010 WL 4024908, at *5 (7th Cir. 2010) (fatigue is a common symptom of both MS

and depression and the severity, intensity, and persistence of the symptom can

change over time). I am unable to trace how the plaintiff’s symptoms of fatigue were

accommodated by sedentary, postural, and environmental limitations. Further

explanation is required.

       Finally, the ALJ’s errors regarding the plaintiff’s mental and physical

capacities are not harmless. See Lambert v. Berryhill, 896 F.3d 768, 776 (7th Cir.

2018) (an error is harmless only if the ALJ would reach the same result on remand).

These physical and mental limitations may have eliminated the jobs suggested by the




own argument that the PA’s notes corroborated the neurologist’s conclusion that the plaintiff
was unable to work. [14] at 13.)

                                             17
  Case: 1:20-cv-00638 Document #: 23 Filed: 12/22/20 Page 18 of 18 PageID #:922




vocational expert. See Crump v. Saul, 932 F.3d 567, 571 (7th Cir. 2019) (when the

evidence supports restrictions in concentration, persistence, or pace, failing to

account for such limitations is not harmless error); SSR 96-9p, 1996 WL 374185, at

*8 (Jul. 2, 1996) (“Most unskilled sedentary jobs require good use of both hands and

the fingers … Any significant manipulative limitation … will result in a significant

erosion of the unskilled sedentary occupational base) (emphasis added); [8-5] at 84

(the vocational expert testified that if an employee is off task 10 percent or more, they

would not sustain competitive employment).

IV.   Conclusion

      The ALJ failed to properly account for the plaintiff’s mental impairments, hand

limitations, and fatigue, so his hypotheticals to the vocational expert and RFC

assessment were not supported by substantial evidence. The ALJ’s decision is

reversed, and the case is remanded to the Commissioner of Social Security. The Clerk

shall enter judgment and terminate this case.




ENTER:

                                                ___________________________
                                                Manish S. Shah
                                                United States District Judge
Date: December 22, 2020




                                           18
